The ordinary was authorized to find from the evidence. though conflicting, that there was a prescriptive use of the private road in question, that it was not over fifteen feet in width, that the prescriptive use had been over seven years in duration, that such use had ripened by permission (Thomas v. Scott, 23 Ga. App. 652, 99 S.E. 57), and by repairs being made by the defendant in error and other users thereof, not only within the seven-year period, but for a time as extended beyond such period when the plaintiff in error was charged with notice that the way was being maintained in condition for continued use, and that subdivisions of lands had been made and homes had been built "on the faith that such property [could] be reached over the existing road." Kirkland
v. Pitman, 122 Ga. 256, 259 (50 S.E. 117). The evidence supported the allegations of the petition to the ordinary that the lands traversed by the private way in question were improved lands. The superior court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., andMacIntyre, J., concur.
                         DECIDED NOVEMBER 4, 1940.